In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated September 26, 1996, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the medical evidence which the plaintiff submitted in opposition to the motion for summary judgment raised a triable issue of fact as to whether he sustained a serious injury as defined by Insurance Law § 5102 (d) (see, CPLR 3212 [b]). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.